Mr. Justice MacLeary
delivered the opinion of the court.
This case is entirely parallel with case No. 136 which was prosecuted against the same defendant for a similar crime and was decided yesterday by this court. It is for a different libelous article published two days later than the one on which the other case was based; but the two articles were equally libelous.
There is not sufficient difference in the two cases (which involve precisely the same questions), to necessitate the writing of an elaborate opinion, so we will merely refer to that *529rendered in the former case, delivered by Mr. Justice Her-nández, wliich has onr entire approbation, and for similar reasons affirm the judgment rendered in this case by the trial court.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Figueras concurred.
Mr. Justice Wolf did not sit at the hearing of this case.